Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 03/15/2021. Claims 25 have been amended. Claims 1-15, 28, 32 have been cancelled. Claim 34 have been added. Claims 16-27, 29-31, 33-34 are presented for examination. Claims 24, 25, 34 are independent claims.

Allowable Subject Matter
Claims 16-27, 29-31, 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sanneck et al (US 2017/0063621 A1) discusses requesting an algorithm to remedy a coverage problem.
Prior art of record, Sanneck et al (US 2017/0063621 A1), alone or in combination with, Samdanis et al (US 2019/0174498 A1), Murphy et al (US 2017/0245176 A1), Henderson et al (US 2014/0073322 A1), Shibuya (US 2011/0306377 A1), Zhu (US 20170156117 A1), fails to suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “transmit to a CCHA algorithm function a request to determine an algorithm to address a CCH problem identified from the received responsive information; and receive from the CCHA algorithm function the determined algorithm based on the received responsive information;  wherein the CCHA policy is generated based on the determined algorithm” in claim 24 and corresponding claims 25, 34. Thus claims 16-27, 29-31, 33-34 are found to be novel and unobvious over prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649